Citation Nr: 1330324	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  08-06 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to April 2000.

This matter came to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
	
In April 2009, a hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This issue was previously remanded by the Board in September 2009, May 2011, and August 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although any additional delay is regrettable, this matter must again be remanded in order to comply with the Board's August 2012 remand directives.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).  

As an initial matter, the August 2012 remand instructed the AMC to obtain a copy of the July 28, 2011 VA examination.  A review of Compensation & Pension Record Interchange (CAPRI) records, including a document printed out in August 2012, indicates that an eye examiner requested on July 11, 2011, was completed.  Although the AMC made a request for a copy of the examination report in August 2013, the response from the Orlando, Florida, VA Medical Center (VAMC) provided several documents that did not include the July 28, 2011 VA examination report.  The Board notes that the June 2013 supplemental statement of the case list in the evidence section a VA examination from the Orlando VAMC dated July 28, 2011; however, as stated above, this report is not found in the claims file or in VVA.  A November 2011 ophthalmologist report references a July 28, 2011 compensation and pension eye examination.  Thus, there is evidence that this report exists.  The August 2012 remand directive stated that "[i]f such efforts prove unsuccessful, documentation to that effect should be added to the claims folder."  Unfortunately, there has been no documentation in the claims file to indicate the unavailability of the July 28, 2011 report.  As such, additional efforts should be undertaken on remand to obtain a copy of the requested report in accordance with VA's duty to assist under 38 C.F.R. § 3.159 (2013).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (per curiam).

Additionally, the VA opinions obtained in September 2012 and June 2013 are not compliant with the Board's August 2012 remand directives.  The Board's remand specifically requested an examination with an ophthalmologist and, in association with that examination, appropriate testing.  In this case, visual field testing was performed in August 2012, but the Veteran was not scheduled for an examination with an ophthalmologist thereafter.  Rather, it appears that the AMC forwarded the claims file and obtained two opinions.  Significantly, the first opinion in September 2012 expressly indicated that another ophthalmologic examination should be completed "as soon as possible in an effort to corroborate the new visual field findings that are at variance with prior test results."  It was noted that the last visual field study was suggestive of a factitious basis for the Veteran's disability claim.  

However, rather than scheduling another examination, another VA opinion was obtained in June 2013 without an in-person examination.  When the AMC attempted to determine whether the Veteran failed to report to the examination, the clinical coordinator in Florida stated that the VA examiner had determined to instead conduct a review of the claims file and write a medical opinion, stating that he did not need to examine the Veteran again.  This is inconsistent with the previously obtained September 2012 VA opinion, which explained why an additional examination was necessary, and also does not comport with the Board's remand instructions for an examiner to offer an opinion "[a]fter reviewing the claims file and examining the Veteran."  Moreover, the June 2013 VA opinion did not "comment on the diagnosis of minimal cataracts found on November 2011 VA examination, as well as the abnormal slit lamp finding" when determining whether the Veteran has a chronic disability as instructed by the Board.  Thus, even assuming arguendo that a physical examination was not warranted, the opinion itself is nonetheless inadequate.

Accordingly, this case must once again be remanded so that additional steps can be taken to obtain a copy of the July 28, 2011 VA examination report and so that a new examination and opinion can be obtained that complies with the Board's previous remand instructions.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder a copy of the July 28, 2011 VA examination report.  If this report is unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an in-person VA examination with a VA ophthalmologist to ascertain the nature and etiology of the claimed eye disability, to include minimal cataracts.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA] must be provided to and reviewed by the examiner.  

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to the following:

(a)  Does the Veteran have a chronic disability of the left eye?  In this regard, the examiner should comment on the diagnosis of minimal cataracts found on November 2011 VA examination, as well as the abnormal slit lamp finding.  

(b)  If the examiner determines that the Veteran has a developmental defect, to include refractory error, was such development defect subject to a superimposed chronic disease or injury during his period of active service?

(c)  If the examiner determines that the Veteran has a current acquired disability of the eye, such disability or disabilities should be clearly documented in the examination report.  Thereafter, the ophthalmologist should offer an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that such disability/ies are causally related to service, to include the incidents and treatment noted in service and/or the alleged incidents that the Veteran reports.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation, including the information needed in order to offer an opinion.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service diagnosis, and lay statements of the Veteran.

3.  Thereafter, the issue of entitlement to service connection for a left eye disorder should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


